DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
The applicant’s election without traverse of Group I (Claims 1-18) in the response of 12 September, 2022, is acknowledged. Claims 19-20 are withdrawn, claims 1-18 are examined. 

Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 10/06//2020 and 07/09/2020 have been considered by the examiner.

Drawings
	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the lumen must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 18 recites the limitation "the umbilicus" in line 5.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 1, 2, 6, 7, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2014/0114126 to Dresher in view of U.S. Publication No. 2015/0057537 to Dillion et al. (hereinafter “Dillion”).
	Regarding claim 1, Drescher discloses a medical system comprising: 
	an insertion device including a handle (Fig. 2- mother device 102), an insertion portion (Fig. 1- guide tube 106) with at least one lumen ([0030]- The guide tube 106 may feature an elongate body 108 having a proximal end 110 and distal end 112, and one or more tubular channels or lumens (not shown) may extend throughout its length), a port coupled to the lumen (Fig. 1- port 114), and a connection portion (Fig. 2-outer shell 206); and 
	a medical device including a handle (Fig. 2-daughter device 116), an insertion portion, and a connection portion ([0038]-in a further embodiment, both ends of the arm 204 may be attached to two substantially similar sleeves (not shown), where one sleeve accommodates the daughter device 116 and the other secures the mother device 102) configured to be coupled to the connection portion of the insertion device (see [0037]- arm 204 may extend from the shell 206 to secure the shell 206 to a portion of the daughter device 116. The arm 204 may also be releasably secured to the sleeve 202 and daughter device 116. A sliding lock 208 may secure the arm 204 to the daughter device 116), 
	wherein the connection portion of the medical device is configured to be coupled to the connection portion of the insertion device to form a physical connection between the insertion device and the medical device (see [0037]- arm 204 may extend from the shell 206 to secure the shell 206 to a portion of the daughter device 116. The arm 204 may also be releasably secured to the sleeve 202 and daughter device 116).
	Drescher fails to expressly teach a port fluidly coupled to the lumen and wherein the connection portion of the medical device is configured to be coupled to the connection portion of the insertion device to form an electronic connection between the insertion device and the medical device.
	However, Dillion teaches of a medical system ([0029]- a medical endoscope system, shown in FIG. 3) comprising: 
	an insertion device including a handle (Fig. 3 -  first endoscope 310), an insertion portion  (Fig. 3 - first endoscope shaft 330) with at least one lumen (Fig. 3 - accessory channel 315), a port (Fig. 3 - accessory port 314) fluidly coupled to the lumen ([0031]- an elongate catheter shaft 350 …may include one or more other channels/lumens (e.g., for passage therethrough of … fluids (e.g., radiopaque contrast, flushing fluid)), and a connection portion (Fig. 3a-metal body 314a); and 
	a medical device (Fig. 3a-miniscope 340a) including a handle (Fig. 3A- handle body 348a), an insertion portion (Fig. 3A-miniscope shaft 350a), and a connection portion (Fig. 3A- connection clip assembly 359) configured to be coupled to the connection portion of the insertion device ([0035]- connection clip assembly 359 of the miniscope handle 348a is configured to engage around the tubular port body 314a between the annular lip 314b and the flat surface 314d), 
	wherein the connection portion of the medical device is configured to be coupled to the connection portion of the insertion device to form an electronic and physical connection between the insertion device and the medical device ([0035]- a connection clip assembly 359 of the miniscope handle 348a is configured to engage around the tubular port body 314a between the annular lip 314b and the flat surface 314d to hold the miniscope handle rigidly, adjustably, securely, and removably to the larger scope handle in a manner that aligns the passage of the miniscope with the port and the accessory channel 315 to permit transit therethrough of the miniscope shaft 350a; [0033]- The miniscope 340a may also include at or near its distal end a visualization element (not shown) such as, for example, a CMOS sensor).
	Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Dresher so that the port is fluidly coupled to the lumen and to form an electronic and physical connection between the insertion device and the medical device, as taught by Dillion. It would have been advantageous to make the combination for the purpose of securely, removably, and adjustably attaching the insertion device to the medical device ([0032] of Dillion).
	Regarding claim 2, Dresher in view of Dillion teaches the medical system of claim 1, and Dresher further discloses wherein the insertion portion of the medical device is configured to be inserted through the port and through the lumen in the insertion portion of the insertion device (Dresher: [0031]- Similarly, daughter device 116 includes an elongate insertion tube 118 having proximal and distal ends. The daughter device 116 may be inserted through port 114 to enter the guide tube 106 through any of the channels disposed within it. Port 114 is often but not necessarily situated distally of handle 104 on the mother device 102).
	Regarding claim 6, Dresher in view of Dillion teaches the medical system of claim 1, and Dresher further discloses wherein the connection portion of the medical device includes pins, and wherein the connection portion of the insertion device includes pin holes (Dresher: [0040]- in embodiments where arm 204 extends from a sleeve, the free end of arm 204 may be formed with, e.g., a peg for mating with a corresponding slot on the other sleeve).
	Regarding claim 7, Dresher in view of Dillion teaches the medical system of claim 1, and Dresher further discloses wherein the connection portion of the insertion device and the connection portion of the medical device are coupled via a locking mechanism (Dresher: [0037]- A sliding lock 208 may secure the arm 204 to the daughter device 116; [0037]- Alternate locking means may include pressure fit, magnetic fit, suction fit, Velcro.TM., or any suitable attachment means).
	Drescher in view of Dillion fails to expressly teach wherein the locking mechanism includes at least two prongs with widened end portions and bendable arms.
	However, it would have been an obvious matter of design choice to a person or ordinary skill in the art to include a locking mechanism with at least two prongs with widened end portions and bendable arms, because Applicant has not disclosed that including a locking mechanism with at least two prongs with widened end portions and bendable arms provides an advantage, is used for a particular purpose, or solves a stated problem.  One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with either a locking mechanism as taught by Drescher or with the claimed locking mechanism including at least two prongs with widened end portions and bendable arms, because both locking mechanisms perform the same function of locking the insertion device to the medical device.
	Therefore, it would have been an obvious matter of design choice to modify Dresher in view of Dillion to obtain the invention as specified in claim 7.
	
	Regarding claim 16, Drescher discloses a medical device, comprising: 
	a handle (Fig. 2- mother device 102); 
	an insertion portion (Fig. 1- guide tube 106) with at least one lumen ([0030]- The guide tube 106 may feature an elongate body 108 having a proximal end 110 and distal end 112, and one or more tubular channels or lumens (not shown) may extend throughout its length); 
	a port coupled to the lumen (Fig. 1- port 114); and 
	a connection portion (Fig. 2-outer shell 206) configured to be coupled to another connection portion of another medical device ((Fig. 2-daughter device 116; [0038]-in a further embodiment, both ends of the arm 204 may be attached to two substantially similar sleeves (not shown), where one sleeve accommodates the daughter device 116 and the other secures the mother device 102), 
	wherein the connection portion is configured to physically couple the medical device to the another medical device ((see [0037]- arm 204 may extend from the shell 206 to secure the shell 206 to a portion of the daughter device 116. The arm 204 may also be releasably secured to the sleeve 202 and daughter device 116).
	Drescher fails to expressly teach a port fluidly coupled to the lumen, wherein the connection portion is configured to electronically couple the medical device to the another medical device.
	However, Dillion teaches of a medical device (Dillion: Fig. 3 - first endoscope 310) comprising: 
	a handle (Dillion: Fig. 3 - first endoscope 310); 
	an insertion portion (Dillion: Fig. 3 - first endoscope shaft 330) with at least one lumen (Dillion: Fig. 3 - accessory channel 315); 
	a port (Dillion: Fig. 3 - accessory port 314) fluidly coupled to the lumen (Dillion: [0031]- an elongate catheter shaft 350 …may include one or more other channels/lumens (e.g., for passage therethrough of … fluids (e.g., radiopaque contrast, flushing fluid)); and 
	a connection portion (Dillion: Fig. 3a-metal body 314a) configured to be coupled to another connection portion of another medical device (Dillion: Fig. 3a-miniscope 340a & connection clip assembly 359; [0035]- connection clip assembly 359 of the miniscope handle 348a is configured to engage around the tubular port body 314a between the annular lip 314b and the flat surface 314d), 
	wherein the connection portion is configured to electronically and physically couple the medical device to the another medical device (Dillion: [0035]- a connection clip assembly 359 of the miniscope handle 348a is configured to engage around the tubular port body 314a between the annular lip 314b and the flat surface 314d to hold the miniscope handle rigidly, adjustably, securely, and removably to the larger scope handle in a manner that aligns the passage of the miniscope with the port and the accessory channel 315 to permit transit therethrough of the miniscope shaft 350a; [0033]- The miniscope 340a may also include at or near its distal end a visualization element (not shown) such as, for example, a CMOS sensor).
	Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Dresher so that the port is fluidly coupled to the lumen and to form an electronic and physical connection between the insertion device and the medical device, as taught by Dillion. It would have been advantageous to make the combination for the purpose of securely, removably, and adjustably attaching the insertion device to the medical device ([0032] of Dillion).

	Claim(s) 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2014/0114126 to Dresher in view of U.S. Publication No. 2015/0057537 to Dillion et al. (hereinafter “Dillion”) and further in view of U.S. Publication No.  US 2002/0098732 to Shimizu.
	Regarding claim 3, Dresher in view of Dillion teaches the medical system of claim 1, and Dresher further discloses wherein the connection portion of the insertion device includes a recessed port (Dresher: [0038]- For example, arm 204 may include a key arrangement, with a tab formed to fit into a receiving groove).
	Dresher in view of Dillion does not expressly teach one or more doors to movably cover the recessed port.
	However, Shimizu teaches of a medical system (Shimizu: Fig. 3 - processor 6 & plug 14) including a recessed port (Shimizu: Fig. 3 - aperture 34) and one or more doors to movably cover the recessed port (Shimizu: Fig. 6 - flap 35).
	Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the connection portion of the insertion device of Drescher in view of Dillion to include one or more doors to movably cover the recessed port, as taught by Shimizu. It would have been advantageous to make the combination for the purpose of opening and closing the port ([0063] of Shimizu).
	Regarding claim 4, Dresher in view of Dillion and Shimizu teaches the medical system of claim 3, and Dresher further discloses wherein the connection portion of the insertion device and the connection portion of the medical device are configured to be coupled together (Dresher: [0038]-in a further embodiment, both ends of the arm 204 may be attached to two substantially similar sleeves (not shown), where one sleeve accommodates the daughter device 116 and the other secures the mother device 102) via a friction fit ([0037]- Alternate locking means may include pressure fit, magnetic fit, suction fit, Velcro.TM., or any suitable attachment means; [0044]- The attachment surface of the sleeve 202 is secured to the mother device 102 by convenient means, such as a friction or interference fit).
	Regarding claim 5, Dresher in view of Dillion and Shimizu teaches the medical system of claim 4, but Dresher in view of Dillion and Shimizu fails to expressly teach wherein the connection portion of the medical device includes one or more extension portions that extend from the medical device to open the one or more doors and couple the medical device to the insertion device.
	However, Shimizu teaches of a medical system (Shimizu: Fig. 3 - processor 6 & plug 14) wherein the connection portion of the medical device (Shimizu: Fig. 3- plug 14) includes one or more extension portions that extend from the medical device (Shimizu: Fig. 3- plurality of contact pins 23) to open the one or more doors and couple the medical device to the insertion device (Shimizu: [0066]- After the plug 14 is opposed to the front face of the receptacle 15, as shown in FIG. 3, it is inserted into the socket portion 33 of the receptacle 15, as shown in FIG. 4. Thereupon, the flap 35 is swung open by means of the distal end of the plug 14).
	Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the connection portion of the medical device of Drescher in view of Dillion to include includes one or more extension portions that extend from the medical device to open the one or more doors and couple the medical device to the insertion device, as taught by Shimizu. It would have been advantageous to make the combination for the purpose of opening and closing the port ([0063] of Shimizu).
	Claim(s) 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2014/0114126 to Dresher in view of U.S. Publication No. 2015/0057537 to Dillion et al. (hereinafter “Dillion”) and further in view of U.S. Publication No. 2020/0154982 to Niwa et al. (hereinafter “Niwa”).
	Regarding claim 9, Dresher in view of Dillion teaches the medical system of claim 1, but Dresher in view of Dillion does not expressly teach further including a control unit, wherein the control unit is physically and electronically coupled to the insertion device via an umbilicus.
	However, Niwa teaches of a medical system (Niwa: Fig. 1- endoscope system 100) further including a control unit, wherein the control unit (Niwa: [0087]- a control section (not illustrated) incorporated in the video system 40) is physically and electronically coupled to the insertion device (Niwa: Fig. 1 - mother endoscope 1) via an umbilicus (Niwa: Fig. 1 - universal cable 13).
	Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Dresher in view of Dillion teaches to utilize a control unit coupled via an umbilicus, as taught by Niwa. It would have been advantageous to make the combination for the purpose of connecting the control unit ([0034] of Niwa).
	Regarding claim 10, Dresher in view of Dillion and Niwa, teaches the medical system of claim 9, but Dresher in view of Dillion and Niwa does not expressly teach wherein the control unit delivers power through the umbilicus to both the insertion device and the medical device to power one or more distal components on a distal end of the insertion portion of the insertion device and to power one or more distal components on a distal end of the insertion portion of the medical device.
	However, Niwa further teaches wherein the control unit delivers power through the umbilicus to both the insertion device and the medical device to power one or more distal components on a distal end of the insertion portion of the insertion device and to power one or more distal components on a distal end of the insertion portion of the medical device (Niwa: Fig. 1- video system 40; [0034]- The video system 40 is an external apparatus in which an image processing apparatus that controls the mother endoscope 1, a light source apparatus; [0058]- each of the mother endoscope 1 and the baby endoscope 2 includes inside thereof a light guide (not illustrated) through which the illumination light is transmitted to each of the distal end portion main body 5 of the insertion portion 3 and the distal end portion main body 16 of the insertion portion 10). 
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Dresher in view of Dillion and Niwa so that the control unit delivers power, as taught by Niwa. It would have been advantageous to make the combination for the purpose of the illumination light being applied to a subject from an illumination window disposed on each of the distal end portions ([0058] of Niwa).
	 Regarding claim 11, Dresher in view of Dillion and Niwa teaches the medical system of claim 10, but Dresher in view of Dillion and Niwa does not expressly teach wherein the insertion device includes a controller to receive signals from the distal components of the insertion device and from the distal components of the medical device.
	However, Niwa further wherein the insertion device includes a controller to receive signals from the distal components of the insertion device and from the distal components of the medical device (Niwa: Fig. 1- operation portion 4).
	Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Dresher in view of Dillion and Niwa so that the insertion device includes a controller to receive signals from the distal components of the insertion device and from the distal components of the medical device, as taught by Niwa. It would have been advantageous to make the combination for the purpose of connecting the control unit ([0034] of Niwa).
	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2014/0114126 to Dresher in view of U.S. Publication No. 2015/0057537 to Dillion et al. (hereinafter “Dillion”) and further in view of U.S. Publication No. 2020/0154982 to Niwa et al. (hereinafter “Niwa”) and U.S. Publication No. 2003/0018237 to Okada.
	Regarding claim 12, Dresher in view of Dillion and Niwa teaches the medical system of claim 11, but Dresher in view of Dillion and Niwa fail to expressly teach wherein the controller is configured to demodulate and/or compress the received signals from the distal components of the insertion device and from the distal components of the medical device.
	However, Niwa further teaches wherein the controller is configured to process the received signals from the distal components of the insertion device and from the distal components of the medical device (Niwa: Fig. 1- operation portion 4).
	Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Dresher in view of Dillion teaches to utilize controller, as taught by Niwa. It would have been advantageous to make the combination for the purpose of connecting the control unit ([0034] of Niwa).
	Dresher in view of Dillion and Niwa fail to expressly teach wherein the controller is configured to demodulate and/or compress the received signals
	However, Okada teach of a medical system (Okada: Fig. 2A- video endoscope system 1) wherein the controller (Okada: Fig. 2A- communication device 31) is configured to demodulate and/or compress the received signals (Okada: [0063]- The communication device 31 in the proximal unit 12 receives the signal, demodulates the CCD driving signal, and transmits the CCD driving signal over the driving and image transmitting cable 29). 
	Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Dresher in view of Dillion and Niwa so that the controller is configured to demodulate and/or compress the received signals from the distal components of the insertion device and from the distal components of the medical device, as taught by Okada. It would have been advantageous to make the combination for the purpose of transmitting the CCD driving signal ([0063] of Okada)
	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2014/0114126 to Dresher in view of U.S. Publication No. 2015/0057537 to Dillion et al. (hereinafter “Dillion”) and further in view of U.S. Publication No. 2020/0154982 to Niwa et al. (hereinafter “Niwa”) and U.S. Publication No. 2003/0018237 to Okada and U.S. Publication No. 2004/0015079 to Berger et al. (hereinafter “Berger”).
	Regarding claim 13, Dresher in view of Dillion and Niwa and Okada teaches the medical system of claim 12, but Dresher in view of Dillion and Niwa and Okada fails to expressly teach wherein the demodulation and/or compression includes a 64-QAM carrier or orthogonal frequency division multiplexing.
	However, Berger teaches of a medical system (Berger: [0037]- FIG. 1 is a schematic block diagram of an integrated probe system) wherein the demodulation and/or compression includes a 64-QAM carrier or orthogonal frequency division multiplexing (Berger: [0292]- The radio transmitter then sends the IEEE 1394 data stream over the air to the corresponding W-OFDM receiver in the host computer, for example. On the receive side, the IEEE 1394 signal is demodulated).
	Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Dresher in view of Dillion and Niwa and Okada so that the demodulation includes orthogonal frequency division multiplexing, as taught by Berger. It would have been advantageous to make the combination for the purpose of providing robust communications ([0292] of Berger).
	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2014/0114126 to Dresher in view of U.S. Publication No. 2015/0057537 to Dillion et al. (hereinafter “Dillion”) and further in view of U.S. Publication No. 2005/0288547 to Okada.
	Regarding claim 14, Dresher in view of Dillion teaches the medical system of claim 1, but Dresher in view of Dillion fail to expressly teach wherein the insertion device and the medical device are powered by a single umbilicus coupled to the insertion device.
	However, Okada teaches of a medical system (Okada: Fig. 1- operating instrument system 1) wherein the insertion device (Okada: Fig. 1- endoscope 3) and the medical device (Okada: Fig. 1-storage unit 10) are powered by a single umbilicus coupled to the insertion device (Okada: Fig. 1-universal cord 8A).
	Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Dresher in view of Dillion so that the insertion device and the medical device are powered by a single umbilicus coupled to the insertion device, as taught by Okada. It would have been advantageous to make the combination for the purpose of supplying power ([0032] of Okada).
	Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2014/0114126 to Dresher in view of U.S. Publication No. 2015/0057537 to Dillion et al. (hereinafter “Dillion”) and further in view of U.S. Publication No. 2020/0154982A1 to Niwa et al. (hereinafter “Niwa”) and U.S. Publication No. 2005/0288547 to Okada.
	Regarding claim 17, Dresher in view of Dillion teaches the medical device of claim 16, further comprising an umbilicus coupled to the handle and configured to couple the medical device to a control unit, wherein the umbilicus is configured to deliver power to the medical device to power both the medical device and the another medical device.
	However, Niwa teaches of a medical device further comprising an umbilicus coupled to the handle (Niwa: Fig. 1 - universal cable 13) and configured to couple the medical device to a control unit (Niwa: [0087]- a control section (not illustrated) incorporated in the video system 40), wherein the umbilicus is configured to deliver power to the medical device to power the medical device and the another medical device (Niwa: Fig. 1- video system 40; [0034]- The video system 40 is an external apparatus in which an image processing apparatus that controls the mother endoscope 1, a light source apparatus; [0058]- each of the mother endoscope 1 and the baby endoscope 2 includes inside thereof a light guide (not illustrated) through which the illumination light is transmitted to each of the distal end portion main body 5 of the insertion portion 3 and the distal end portion main body 16 of the insertion portion 10).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Dresher in view of Dillion and Niwa so that umbilicus is coupled to the handle, configured to couple the medical device to a control unit, and configured to deliver power to the medical device, as taught by Niwa. It would have been advantageous to make the combination for the purpose of the illumination light being applied to a subject from an illumination window disposed on each of the distal end portions ([0058] of Niwa).
	Drescher in view of Dillion and Niwa fails to expressly teach wherein the umbilicus is configured to deliver power to the medical device to power the medical device and the another medical device.
	However, Okada teaches of a medical device (Okada: Fig. 1- endoscope 3) wherein the umbilicus is configured to deliver power to the medical device to power the medical device (Okada: Fig. 1-universal cord 8A) and the another medical device (Okada: Fig. 1-storage unit 10).
	Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Dresher in view of Dillion so that the umbilicus is configured to deliver power to the medical device to power the medical device and the another medical device, as taught by Okada. It would have been advantageous to make the combination for the purpose of supplying power ([0032] of Okada).
	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2014/0114126 A1 to Dresher in view of U.S. Publication No. 2015/0057537 to Dillion et al. (hereinafter “Dillion”) and further in view of U.S. Publication No. 2005/0288547 to Okada and U.S. Publication No. 2017/0172402 to Wakabayashi.
	Regarding claim 15, Dresher in view of Dillion and Okada teaches the medical system of claim 14, but Dresher in view of Dillion fails to expressly teach wherein the single umbilicus includes a single coaxial cable.
	However, Wakabayashi teaches of a medical system (Wakabayashi: Fig. 1- endoscope 1) wherein the single umbilicus includes a single coaxial cable (Wakabayashi: Fig. 23- coaxial cable bundle 23).
	Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Dresher in view of Dillion and Okada so that the single umbilicus includes a single coaxial cable, as taught by Wakabayashi. It would have been advantageous to make the combination for the purpose of electrically connecting the medical system ([0031] of Wakabayashi).
	Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2014/0114126 A1 to Dresher in view of U.S. Publication No. 2015/0057537 to Dillion et al. (hereinafter “Dillion”) and further in view of U.S. Publication No. 2020/0154982A1 to Niwa et al. (hereinafter “Niwa”) and U.S. Publication No. 2003/0018237 to Okada.
	Regarding claim 18, Dresher in view of Dillion teaches the medical device of claim 16, but Dresher in view of Dillion fails to expressly teach further comprising a controller configured to receive signals from distal components of both the medical device and the another medical device, wherein the controller is configured to demodulate and/or compress the signals received from the distal components of both the medical device and the another medical device and transmit the signals to a control unit via the umbilicus.
	However, Niwa teaches of a medical device (Niwa: Fig. 1 - mother endoscope 1) further comprising a controller configured to receive signals from distal components of both the medical device and the another medical device (Niwa: Fig. 1- operation portion 4), wherein the controller is configured to process the signals received from the distal components of both the medical device and the another medical device  (Niwa: Fig. 1- operation portion 4) and transmit the signals to a control unit via the umbilicus (Niwa: [0087]- a control section (not illustrated) incorporated in the video system 40).
	Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Dresher in view of Dillion teaches to utilize controller, as taught by Niwa. It would have been advantageous to make the combination for the purpose of connecting the control unit ([0034] of Niwa).
	Drescher in view of Dillion and Niwa fails to expressly teach wherein the controller is configured to demodulate and/or compress the signals.
	However, Okada teaches of a medical device (Okada: Fig. 2A- video endoscope system 1) wherein the controller is configured to demodulate and/or compress the signals (Okada: [0063]- The communication device 31 in the proximal unit 12 receives the signal, demodulates the CCD driving signal, and transmits the CCD driving signal over the driving and image transmitting cable 29).
	Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Dresher in view of Dillion and Niwa and abc so that the controller is configured to demodulate and/or compress the received signals, as taught by Okada. It would have been advantageous to make the combination for the purpose of transmitting the CCD driving signal ([0063] of Okada).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTEN A. SHARPLESS whose telephone number is (571)272-2387. The examiner can normally be reached Monday-Friday 6:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mike Carey can be reached on (571) 270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.A.S./Examiner, Art Unit 3795                                                                                                                                                                                                        

/AARON B FAIRCHILD/Primary Examiner, Art Unit 3795